                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 1 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                      Privilege Type
P00001      6/17/2016   Arruda, Andrew            Errico, Chris             Hamilton, Thomas                                 Email chain reflecting information gathered or prepared at the direction   AC
                                                                                                                             of counsel regarding employment legal matters
P00002      6/28/2016   Arruda, Andrew            Hamilton, Thomas                                                           Email chain seeking legal advice regarding completion of documents         AC

P00003      6/28/2016   Arruda, Andrew            Errico, Chris                                                              Email chain seeking legal advice regarding employee matters                AC
P00004      7/11/2016   Hamilton, Thomas          Van Der Heijden, Tomas*                                                    Email with attachment(s) seeking legal advice regarding negotiation        AC
                                                                                                                             questions
P00005      5/10/2017   Van Der Heijden, Tomas*   Hamilton, Thomas                                                           Email providing legal advice regarding contract negotiations               AC

P00006      5/31/2017   Hamilton, Thomas          Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding training data                   AC
P00007      6/2/2017    Van Der Heijden, Tomas*   Parkinson, Fergus                                                          Email chain with attachment(s) providing legal advice regarding contract AC
                                                                                                                             research
P00008      6/6/2017    Parkinson, Fergus         Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding ownership rights in Cobra and AC
                                                                                                                             LegalEase data
P00009      6/6/2017    Van Der Heijden, Tomas*   Parkinson, Fergus                                                          Email chain providing legal advice regarding LegalEase payments          AC

P00010      6/12/2017   Hamilton, Thomas          Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding LegalEase training data         AC

P00011      6/12/2017   Van Der Heijden, Tomas*   Hamilton, Thomas                                                           Correspondence draft seeking legal advice regarding LegalEase memo         AC
                                                                                                                             stack
P00012      6/12/2017   Van Der Heijden, Tomas*   Hamilton, Thomas                                                           Email chain providing legal advice regarding contract negotiations         AC

P00013      6/27/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email providing legal advice regarding internal counsel task               AC

P00014      7/7/2017    Van Der Heijden, Tomas*   Arruda, Andrew            Hamilton, Thomas                                 Email chain providing legal advice regarding negotiation advice            AC
                                                                            Ovbiagele, Jimoh
P00015      7/7/2017    Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email providing legal advice regarding LegalEase memo project              AC
                                                  Hamilton, Thomas
                                                  Ovbiagele, Jimoh
P00016      7/7/2017    Arruda, Andrew            Van Der Heijden, Tomas*   Hamilton, Thomas                                 Email chain seeking legal advice regarding memo project                    AC
                                                                            Ovbiagele, Jimoh
P00017      7/10/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Arruda, Andrew                                   Email chain providing legal advice regarding memo project                  AC
                                                                            Hamilton, Thomas
P00018      7/11/2017   Hamilton, Thomas          Ovbiagele, Jimoh          Arruda, Andrew                                   Email chain seeking legal advice regarding ROSS-LegalEase bulk memo AC
                                                                            Van Der Heijden, Tomas*                          project
P00019      8/1/2017    Asana                     Ovbiagele, Jimoh                                                           Email conveying legal advice to be sought from Van Der Heijden, Tomas* AC
                                                                                                                             regarding update from internal legal counsel
P00020      8/2/2017    Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain with attachment(s) providing legal advice regarding Contract AC
                                                  Hamilton, Thomas                                                           modification
                                                  Ovbiagele, Jimoh
P00021      8/2/2017    Arruda, Andrew            Hamilton, Thomas          Ovbiagele, Jimoh                                 Email chain providing legal advice regarding ROSS-LegalEase SOW       AC
                                                  Van Der Heijden, Tomas*                                                    agreement
P00022      8/2/2017    Ovbiagele, Jimoh          Arruda, Andrew            Hamilton, Thomas                                 Email chain forwarding & commenting upon legal advice provided by Van AC
                                                                            Van Der Heijden, Tomas*                          Der Heijden, Tomas* regarding LegalEase SOW

P00023      8/3/2017    Hamilton, Thomas          Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain with attachment(s) seeking legal advice provided by            AC
                                                                                                                             regarding contract modifications




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                          1 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 2 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                            Privilege Type
P00024      8/9/2017    Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain seeking legal advice regarding LegalEase SOW                         AC
                                                                            Hamilton, Thomas
P00025      8/9/2017    Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain seeking legal advice regarding LegalEase SOW                         AC
                                                                            Hamilton, Thomas
P00026      8/9/2017    Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Arruda, Andrew                                   Email chain providing legal advice regarding ROSS-LegalEase SOW                  AC
                                                                            Hamilton, Thomas                                 agreement
P00027      8/22/2017   Conner, Ryan              Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding ROSS financial disclosure           AC
                                                                            Ovbiagele, Jimoh
                                                                            Ross Intel
P00028      8/23/2017   Conner, Ryan              Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding contract terms                      AC
                                                                            Ovbiagele, Jimoh
                                                                            Ross Intel
P00029      8/23/2017   Van Der Heijden, Tomas*   Conner, Ryan              Arruda, Andrew                                   Email chain seeking legal advice regarding ROSS financials                       AC
                                                                            Ovbiagele, Jimoh
                                                                            Ross Intel
P00030      9/7/2017    Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email providing legal advice regarding LegalEase SOW Bulk Memo                   AC
                                                  Ovbiagele, Jimoh                                                           Project
P00031      9/11/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Arruda, Andrew                                   Email chain providing legal advice regarding LegalEase SOW                       AC

P00032      9/11/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email prepared by counsel incorporating legal advice regarding                   AC
                                                                                                                             LegalEase SOW
P00033      9/13/2017   Asana                     Van Der Heijden, Tomas*                                                    Email to facilitate the rendition of legal advice to client regarding internal   AC
                                                                                                                             counsel legal tasks
P00034      9/14/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding ROSS-LegalEase SOW                    AC
                                                                                                                             agreement
P00035      9/14/2017   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email with attachment(s) providing legal advice regarding draft contract         AC
                                                  Ovbiagele, Jimoh
P00036      9/15/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain with attachment(s) providing legal advice regarding contract AC
                                                                                                                             drafting
P00037      9/15/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain providing legal advice regarding LegalEase SOW               AC
P00038      9/15/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding ROSS-LegalEase SOW                    AC
                                                                                                                             agreement
P00039      9/15/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain with attachment(s) providing legal advice regarding ROSS-            AC
                                                                                                                             LegalEase SOW
P00040      9/15/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding LegalEase SOW                       AC

P00041      9/15/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding ROSS-LegalEase SOW            AC
                                                                                                                             agreement
P00042      9/15/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain with attachment(s) providing legal advice regarding contract AC
                                                                                                                             modifications
P00043      9/15/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase           AC
                                                  Lancaster, Peter*
P00044      9/15/2017   Ovbiagele, Jimoh          Arruda, Andrew            Van Der Heijden, Tomas*                          Email chain forwarding & commenting upon legal advice regarding                  AC
                                                                                                                             LegalEase SOW draft
P00045      9/15/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh          Arruda, Andrew                                   Email chain providing legal advice regarding ROSS-LegalEase SOW                  AC
                                                                                                                             agreement
P00046      9/15/2017   Ovbiagele, Jimoh          Arruda, Andrew            Van Der Heijden, Tomas*                          Email chain providing legal advice regarding contract revisions                  AC




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                                2 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 3 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                        Privilege Type
P00047      9/18/2017   Asana                     Van Der Heijden, Tomas*                                                    Email to facilitate the rendition of legal advice to client regarding ROSS   AC
                                                                                                                             legal processes and status of matters
P00048      9/21/2017   Asana                     Van Der Heijden, Tomas*                                                    Email prepared by counsel incorporating legal advice regarding internal      AC
                                                                                                                             counsel's task list
P00049      9/25/2017   Asana                     Van Der Heijden, Tomas*                                                    Email reflecting legal advice regarding pending legal matters                AC
P00050      10/9/2017   Asana                     Van Der Heijden, Tomas*                                                    Email to facilitate the rendition of legal advice to client regarding ROSS AC
                                                                                                                             legal matters
P00051      11/3/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email chain providing legal advice regarding ROSS-LegalEase Bulk Memo AC
                                                                                                                             Project
P00052      11/6/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding drafting a contract           AC

P00053      11/6/2017   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email chain providing legal advice regarding Bulk Memo project               AC

P00054      11/6/2017   Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding LegalEase bulk memo             AC
                                                                                                                             agreement
P00055      11/10/2017 Van Der Heijden, Tomas*    Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain with attachment(s) providing legal advice regarding              AC
                                                                                                                             LegalEase-ROSS SOW
P00056      11/10/2017 Ovbiagele, Jimoh           Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain to facilitate the rendition of legal advice to client to be      AC
                                                                                                                             sought from Van Der Heijden, Tomas* regarding Bulk Memo SOW

P00057      11/10/2017 Arruda, Andrew             Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding Bulk Memo SOW                     AC
P00058      11/11/2017 Arruda, Andrew             Ovbiagele, Jimoh          Van Der Heijden, Tomas*                          Email chain with attachment(s) forwarding & commenting upon legal            AC
                                                                                                                             advice provided by Van Der Heijden, Tomas* regarding contract
                                                                                                                             execution
P00059      11/24/2017 Shafik, Sean               Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding contract modifications            AC

P00060      11/24/2017 Van Der Heijden, Tomas*    Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding Bulk Memo project               AC

P00061      11/25/2017 Van Der Heijden, Tomas*    Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding ROSS-LegalEase SOW              AC
                                                                                                                             agreement
P00062      11/25/2017 Arruda, Andrew             Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain with attachment(s) seeking legal advice regarding contract       AC
                                                                                                                             modifications
P00063      12/6/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding ROSS board minutes                AC

P00064      12/6/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding ROSS board minutes              AC

P00065      12/6/2017   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding preparation of ROSS Board         AC
                                                                                                                             minutes
P00066      12/6/2017   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding preparation of ROSS Board       AC
                                                                                                                             minutes
P00067      12/22/2017 Isakov, Maxim              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding ROSS Classifier project           AC

P00068      12/22/2017 Ovbiagele, Jimoh           Van Der Heijden, Tomas*                                                    Email providing legal advice regarding drafting an agreement                 AC
P00069      12/22/2017 Van Der Heijden, Tomas*    Ovbiagele, Jimoh                                                           Email chain providing legal advice regarding ROSS-LegalEase LPOs             AC

P00070      12/22/2017 Van Der Heijden, Tomas*    Ovbiagele, Jimoh                                                           Email with attachment(s) providing legal advice regarding drafting an        AC
                                                                                                                             agreement



9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                            3 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 4 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                        Privilege Type
P00071      12/22/2017 Van Der Heijden, Tomas*    Ovbiagele, Jimoh                                                           Email with attachment(s) prepared by counsel incorporating legal advice AC
                                                                                                                             regarding licensing agreement
P00072      1/1/2018    Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email conveying legal advice regarding statement of work                AC

P00073      1/3/2018    DocuSign                  Van Der Heijden, Tomas*                                                    Email with attachment(s) reflecting legal advice regarding contract          AC
                                                                                                                             approval
P00074      1/3/2018    Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email with attachment(s) providing legal advice regarding contract           AC
                                                                                                                             negotiations
P00075      1/4/2018    Shafik, Sean              Van Der Heijden, Tomas*                                                    Email seeking legal advice regarding discussion of contract                  AC
P00076      1/10/2018   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding LegalEase contracts               AC

P00077      1/10/2018   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding external law sources            AC
                                                                                                                             contracts
P00078      2/2/2018    Shafik, Sean              Van Der Heijden, Tomas*                                                    Email with attachment(s) seeking legal advice regarding LegalEase            AC
                                                                                                                             contract and fees
P00079      2/11/2018   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain seeking legal advice sought from Van Der Heijden, Tomas*         AC
                                                                                                                             regarding Payment for legal contracts
P00080      2/11/2018   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding legal contracts                   AC
P00081      2/12/2018   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding LegalEase and other             AC
                                                                                                                             contractual matters
P00082      2/27/2018   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding LegalEase fees                    AC
P00083      2/27/2018   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding LegalEase memo payment          AC

P00084      4/9/2018    Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email providing legal advice regarding LegalEase SOW                         AC

P00085      4/10/2018   DocuSign                  Van Der Heijden, Tomas*                                                    Email to facilitate the rendition of legal advice to client to be sought from AC
                                                                                                                             Van Der Heijden, Tomas* regarding LegalEase SOW

P00086      4/17/2018   DocuSign                  Van Der Heijden, Tomas*                                                    Email with attachment(s) forwarding & commenting upon legal advice           AC
                                                                                                                             regarding contract negotiations
P00087      4/17/2018   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email with attachment(s) providing legal advice regarding contract           AC
                                                                                                                             negotiations
P00088      4/17/2018   Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                                           Email prepared by counsel incorporating legal advice regarding ROSS-         AC
                                                                                                                             LegalEase SOW agreement
P00089      6/6/2018    Datesh, Annie             Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain to facilitate the rendition of legal advice to client to be      AC
                                                                            Ross Intel                                       sought from Datesh, Annie regarding LegalEase litigation
P00090      6/6/2018    Arruda, Andrew            Hamilton, Thomas                                                           Email with attachment(s) seeking legal advice regarding West Publishing      AC
                                                  Van Der Heijden, Tomas*                                                    Complaint
P00091      6/6/2018    Datesh, Annie             Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain with attachment(s) seeking legal advice regarding West v.        AC
                                                                            Ross Intel                                       LegalEase
P00092      6/6/2018    Van Der Heijden, Tomas*   Datesh, Annie             Arruda, Andrew                                   Email with attachment(s) seeking legal advice regarding West v.              AC; WP
                                                                            Ross Intel                                       LegalEase prepared in anticipation of litigation
P00093      6/7/2018    Datesh, Annie             Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding LegalEase litigation            AC; WP
                                                                            Ross Intel                                       prepared in anticipation of litigation
P00094      6/7/2018    Van Der Heijden, Tomas*   Datesh, Annie             Arruda, Andrew                                   Email chain seeking legal advice regarding West v. LegalEase prepared in     AC; WP
                                                                            Ross Intel                                       anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                            4 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 5 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                                   Privilege Description                                                         Privilege Type
P00095      6/8/2018    Datesh, Annie             Van Der Heijden, Tomas*   Ross Intel                                           Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00096      6/8/2018    Van Der Heijden, Tomas*   Datesh, Annie             Ross Intel                                           Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                                 in anticipation of litigation
P00097      6/8/2018    Van Der Heijden, Tomas*   Datesh, Annie                                                                  Email with attachment(s) seeking legal advice regarding review of             AC
                                                  Ross Intel                                                                     contracts
P00098      6/8/2018    Datesh, Annie             Van Der Heijden, Tomas*   Ross Intel                                           Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00099      6/8/2018    Datesh, Annie             Van Der Heijden, Tomas*   Arruda, Andrew                                       Email chain with attachment(s) seeking legal advice regarding West v.         AC
                                                                            Ross Intel                                           LegalEase
P00100      6/8/2018    Datesh, Annie             Van Der Heijden, Tomas*   Ross Intel                                           Email chain providing legal advice regarding ROSS-LegalEase contracts         AC; WP
                                                                                                                                 and seeking of counsel relating to West v. LegalEase prepared in
                                                                                                                                 anticipation of litigation
P00101      6/8/2018    Van Der Heijden, Tomas*   Datesh, Annie             Ross Intel                                           Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                                                                                 West v. LegalEase prepared in anticipation of litigation

P00102      6/8/2018    Datesh, Annie             Ross Intel                                                                     Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                  Van Der Heijden, Tomas*                                                        prepared in anticipation of litigation
P00103      6/8/2018    Van Der Heijden, Tomas*   Datesh, Annie                                                                  Email chain with attachment(s) seeking legal advice sought from Van           AC
                                                                                                                                 Der Heijden, Tomas* regarding West v. LegalEase
P00104      6/8/2018    Van Der Heijden, Tomas*   Datesh, Annie             Arruda, Andrew                                       Email seeking legal advice regarding West v. LegalEase                        AC
                                                                            Ross Intel
P00105      6/9/2018    Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Toppin, Graham                                       Email seeking legal advice regarding contract modifications                   AC
P00106      6/10/2018   Van Der Heijden, Tomas*   Datesh, Annie             Ross Intel                                           Email with attachment(s) providing legal advice regarding West v.       AC; WP
                                                                                                                                 LegalEase prepared in anticipation of litigation
P00107      6/10/2018   Datesh, Annie             Van Der Heijden, Tomas*   Ross Intel                                           Email chain providing legal advice regarding West v. LegalEase prepared AC; WP
                                                                            Wawszczak, Mike                                      in anticipation of litigation
P00108      6/11/2018   Arruda, Andrew            Ovbiagele, Jimoh          Hamilton, Thomas                                     Email chain providing legal advice regarding West v. LegalEase          AC
                                                                            Toppin, Graham
                                                                            Van Der Heijden, Tomas*
P00109      6/11/2018   Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Arruda, Andrew                                       Email chain providing legal advice regarding West v. LegalEase                AC
                                                                            Hamilton, Thomas
                                                                            Toppin, Graham
                                                                            Von Simson, Chales
P00110      6/11/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding West v. LegalEase                  AC

P00111      6/11/2018   Van Der Heijden, Tomas*   Niederluecke, Kurt                                                             Email chain seeking legal advice regarding West v. LegalEase                  AC

P00112      6/11/2018   Van Der Heijden, Tomas*   Wawszczak, Mike           Datesh, Annie                                        Email chain conveying legal advice regarding LegalEase litigation        AC; WP
                                                                            Ross Intel                                           prepared in anticipation of litigation
P00113      6/11/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding LegalEase litigation        AC; WP
                                                                                                                                 prepared in anticipation of litigation
P00114      6/11/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding West v. LegalEase prepared in AC; WP
                                                                                                                                 anticipation of litigation
P00115      6/11/2018   Van Der Heijden, Tomas*   Niederluecke, Kurt                                                             Email chain seeking legal advice regarding West v. LegalEase             AC




9/10/2019                                                                                ROSS Intelligence, Inc. Privilege Log                                                                                             5 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 6 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                                   Privilege Description                                                         Privilege Type
P00116      6/11/2018   Van Der Heijden, Tomas*   Wawszczak, Mike           Datesh, Annie                                        Email chain seeking legal advice regarding LegalEase litigation prepared AC; WP
                                                                            Ross Intel                                           in anticipation of litigation
P00117      6/11/2018   Hamilton, Thomas          Arruda, Andrew            Ovbiagele, Jimoh                                     Email chain forwarding & commenting upon legal advice provided by Van AC; WP
                                                                            Toppin, Graham                                       Der Heijden, Tomas* regarding LegalEase litigation prepared in
                                                                            Van Der Heijden, Tomas*                              anticipation of litigation
P00118      6/11/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                                 Email providing legal advice regarding LegalEase litigation prepared in  AC; WP
                                                  Hamilton, Thomas                                                               anticipation of litigation
                                                  Ovbiagele, Jimoh
                                                  Toppin, Graham
                                                  Von Simson Charles*
P00119      6/11/2018   Niederluecke, Kurt        Van Der Heijden, Tomas*                                                        Email chain seeking legal advice regarding West v. LegalEase                  AC
P00120      6/11/2018   Datesh, Annie             Arruda, Andrew            Ross Intel                                           Email providing legal advice sought from Van Der Heijden, Tomas*              AC
                                                  Van Der Heijden, Tomas*                                                        regarding status of pending legal matters
P00121      6/11/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain seeking legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                                 anticipation of litigation
P00122      6/11/2018   Wawszczak, Mike           Datesh, Annie             Ross Intel                                           Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                  Van Der Heijden, Tomas*                                                        in anticipation of litigation
P00123      6/12/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email providing legal advice regarding West v. LegalEase                      AC

P00124      6/12/2018   Datesh, Annie             Van Der Heijden, Tomas*   Ross Intel                                           Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                                 prepared in anticipation of litigation
P00125      6/12/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding West v. LegalEase                AC

P00126      6/12/2018   Wawszczak, Mike           Van Der Heijden, Tomas*   Datesh, Annie                                        Email chain providing legal advice regarding LegalEase contracts and          AC; WP
                                                                            Ross Intel                                           litigation prepared in anticipation of litigation
P00127      6/12/2018   Van Der Heijden, Tomas*   Datesh, Annie             Ross Intel                                           Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                                                                                 West v. LegalEase prepared in anticipation of litigation

P00128      6/14/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00129      6/14/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                                 in anticipation of litigation
P00130      6/14/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                                 in anticipation of litigation
P00131      6/14/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00132      6/14/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                                 prepared in anticipation of litigation
P00133      6/14/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00134      6/17/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                                 prepared in anticipation of litigation
P00135      6/17/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                                 in anticipation of litigation
P00136      6/18/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email with attachment(s) providing legal advice regarding West v.             AC; WP
                                                                                                                                 LegalEase prepared in anticipation of litigation




9/10/2019                                                                                ROSS Intelligence, Inc. Privilege Log                                                                                             6 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 7 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                                   Privilege Description                                                          Privilege Type
P00137      6/18/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain providing legal advice regarding West v. LegalEase prepared        AC; WP
                                                                                                                                 in anticipation of litigation
P00138      6/19/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email with attachment(s) providing legal advice regarding West v.              AC; WP
                                                                                                                                 LegalEase prepared in anticipation of litigation
P00139      6/19/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00140      6/19/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding West v. LegalEase prepared        AC; WP
                                                                                                                                 in anticipation of litigation
P00141      6/19/2018   Van Der Heijden, Tomas*   Lancaster, Peter*         Bianchi-Rossi, Deanna                                Email chain with attachment(s) providing legal advice regarding West v.        AC; WP
                                                                                                                                 LegalEase prepared in anticipation of litigation

P00142      6/19/2018   Lancaster, Peter*         Van Der Heijden, Tomas*   Bianchi-Rossi, Deanna                                Email chain providing legal advice regarding West v. LegalEase prepared        AC; WP
                                                                                                                                 in anticipation of litigation
P00143      6/19/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain providing legal advice regarding West v. LegalEase prepared        AC; WP
                                                                                                                                 in anticipation of litigation
P00144      6/20/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email with attachment(s) providing legal advice regarding West v.              AC; WP
                                                                                                                                 LegalEase prepared in anticipation of litigation
P00145      6/20/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain providing legal advice regarding LegalEase litigation              AC; WP
                                                                                                                                 prepared in anticipation of litigation
P00146      6/20/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00147      6/20/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared       AC; WP
                                                                                                                                 in anticipation of litigation
P00148      6/20/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email with attachment(s) providing legal advice regarding LegalEase            AC; WP
                                                                                                                                 litigation prepared in anticipation of litigation
P00149      6/25/2018   Lancaster, Peter*         Van Der Heijden, Tomas*   Bianchi-Rossi, Deanna                                Email providing legal advice regarding LegalEase litigation prepared in        AC; WP
                                                                                                                                 anticipation of litigation
P00150      6/25/2018   Van Der Heijden, Tomas*   Lancaster, Peter*         Bianchi-Rossi, Deanna                                Email providing legal advice regarding West v. LegalEase prepared in           AC; WP
                                                                                                                                 anticipation of litigation
P00151      6/25/2018   Lancaster, Peter*         Van Der Heijden, Tomas*   Bianchi-Rossi, Deanna                                Email chain to facilitate the rendition of legal advice to client regarding    AC
                                                                                                                                 West v. LegalEase
P00152      6/26/2018   Van Der Heijden, Tomas*   Lancaster, Peter*         Bianchi-Rossi, Deanna                                Email chain providing legal advice regarding West v. LegalEase prepared        AC; WP
                                                                                                                                 in anticipation of litigation
P00153      6/26/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                        Email chain to facilitate the rendition of legal advice to client regarding    AC; WP
                                                                                                                                 West v. LegalEase prepared in anticipation of litigation

P00154      6/26/2018   Bianchi-Rossi, Deanna     Van Der Heijden, Tomas*                                                        Email chain to facilitate the rendition of legal advice to client regarding    AC; WP
                                                                                                                                 West v. LegalEase prepared in anticipation of litigation

P00155      7/2/2018    Datesh, Annie             Arruda, Andrew            Ross Intel                                           Email providing legal advice regarding legal status update                     AC
                                                  Van Der Heijden, Tomas*
P00156      7/3/2018    Atruim Billing            Accounts Payable          Arruda, Andrew                                       Email to facilitate the rendition of legal advice to client regarding issues   AC
                                                                            Atruim Billing                                       list for ROSS-LegalEase agreement
                                                                            Van Der Heijden, Tomas*
P00157      7/8/2018    Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain seeking legal advice regarding LegalEase litigation prepared AC; WP
                                                                                                                                 in anticipation of litigation
P00158      7/9/2018    Van Der Heijden, Tomas*   Lancaster, Peter*                                                              Email chain providing legal advice regarding West v. LegalEase prepared AC; WP
                                                                                                                                 in anticipation of litigation



9/10/2019                                                                                ROSS Intelligence, Inc. Privilege Log                                                                                              7 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 8 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                         Privilege Type
P00159      7/13/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase prepared in          AC; WP
                                                                                                                             anticipation of litigation
P00160      7/14/2018   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00161      7/14/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                  Ovbiagele, Jimoh                                                           prepared in anticipation of litigation
P00162      7/14/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00163      8/8/2018    Van Der Heijden, Tomas*   Accounts Payable                                                           Email chain with attachment(s) to facilitate the rendition of legal advice    AC
                                                                                                                             to client regarding West v. LegalEase
P00164      8/8/2018    Pong, Steven              Care Care                                                                  Email chain to facilitate the rendition of legal advice to client regarding   AC
                                                  Van Der Heijden, Tomas*                                                    Contract review
P00165      8/14/2018   Van Der Heijden, Tomas*   Accounts Payable                                                           Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                                                                             West v. LegalEase prepared in anticipation of litigation

P00166      8/20/2018   Accounts Payable          Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding West v. LegalEase                  AC
P00167      9/5/2018    Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00168      9/5/2018    Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding LegalEase litigation prepared in       AC; WP
                                                                                                                             anticipation of litigation
P00169      9/10/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00170      9/18/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00171      9/19/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00172      9/20/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00173      9/20/2018   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00174      9/20/2018   Van Der Heijden, Tomas*   Von Simson, Charles*                                                       Email chain providing legal advice provided by Van Der Heijden, Tomas*        AC; WP
                                                                                                                             regarding West v. LegalEase prepared in anticipation of litigation

P00175      9/20/2018   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice provided by Lancaster, Peter* regarding          AC; WP
                                                                                                                             West v. LegalEase prepared in anticipation of litigation

P00176      9/20/2018   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00177      9/20/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                  Ovbiagele, Jimoh                                                           in anticipation of litigation
P00178      9/20/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                  Ovbiagele, Jimoh                                                           prepared in anticipation of litigation
P00179      9/20/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice provided by Van Der Heijden, Tomas*        AC; WP
                                                  Ovbiagele, Jimoh                                                           regarding West v. LegalEase prepared in anticipation of litigation

P00180      9/20/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                             8 of 16
                                                          CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 9 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                      Privilege Type
P00181      10/24/2018 Van Der Heijden, Tomas*    Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in AC; WP
                                                                                                                             anticipation of litigation
P00182      11/1/2018   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared AC; WP
                                                                                                                             in anticipation of litigation
P00183      11/12/2018 Lancaster, Peter*          Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase                 AC
P00184      11/14/2018 Van Der Heijden, Tomas*    Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in AC; WP
                                                                                                                             anticipation of litigation
P00185      12/3/2018   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain with attachment(s) forwarding & commenting upon legal         AC; WP
                                                  Hamilton, Thomas                                                           advice regarding West v. LegalEase prepared in anticipation of litigation
                                                  Ovbiagele, Jimoh
P00186      1/23/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase                   AC
P00187      1/23/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase             AC

P00188      1/23/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared AC; WP
                                                                                                                             in anticipation of litigation
P00189      1/23/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in AC; WP
                                                                                                                             anticipation of litigation
P00190      1/24/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding West v. LegalEase prepared AC; WP
                                                  Hamilton, Thomas                                                           in anticipation of litigation
                                                  Ovbiagele, Jimoh
P00191      1/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain with attachment(s) providing legal advice regarding West v.    AC; WP
                                                                                                                             LegalEase prepared in anticipation of litigation

P00192      1/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain with attachment(s) providing legal advice regarding West v.    AC; WP
                                                                                                                             LegalEase prepared in anticipation of litigation

P00193      1/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00194      1/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                             anticipation of litigation
P00195      1/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00196      1/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00197      3/12/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00198      3/12/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00199      3/12/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00200      3/12/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                             anticipation of litigation
P00201      3/12/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                  Ovbiagele, Jimoh                                                           prepared in anticipation of litigation
P00202      3/12/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                  Ovbiagele, Jimoh                                                           prepared in anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                          9 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 10 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                        Privilege Type
P00203      3/12/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain conveying legal advice regarding West v. Legalease litigation    AC; WP
                                                                                                                             prepared in anticipation of litigation
P00204      3/12/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding LegalEase litigation prepared     AC; WP
                                                                                                                             in anticipation of litigation
P00205      3/12/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00206      3/13/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Arruda, Andrew                                   Email chain seeking legal advice regarding West v. LegalEase litigation      AC; WP
                                                                            Ovbiagele, Jimoh                                 prepared in anticipation of litigation
P00207      3/13/2019   Ovbiagele, Jimoh          Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00208      3/13/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Arruda, Andrew                                   Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                            Ovbiagele, Jimoh                                 in anticipation of litigation
P00209      3/13/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Arruda, Andrew                                   Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                            Ovbiagele, Jimoh                                 in anticipation of litigation
P00210      3/14/2019                                                                                                        Email chain seeking legal advice regarding West litigation prepared in       AC; WP
                                                                                                                             anticipation of litigation
P00211      3/14/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation            AC; WP
                                                                                                                             prepared in anticipation of litigation
P00212      3/14/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding LegalEase litigation            AC; WP
                                                                                                                             prepared in anticipation of litigation
P00213      3/14/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding LegalEase litigation prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00214      3/18/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00215      3/18/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding West v. LegalEase prepared in     AC; WP
                                                                                                                             anticipation of litigation
P00216      3/18/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding LegalEase litigation prepared     AC; WP
                                                                                                                             in anticipation of litigation
P00217      3/18/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00218      3/18/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain reflecting legal advice regarding LegalEase protective order     AC; WP
                                                                                                                             prepared in anticipation of litigation
P00219      3/18/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain with attachment(s) to facilitate the rendition of legal advice   AC
                                                  Ovbiagele, Jimoh                                                           to client regarding West v. LegalEase
P00220      3/19/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00221      3/22/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   George, Payton*                                  Email providing legal advice regarding West v. LegalEase                     AC
P00222      3/22/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain with attachment(s) providing legal advice regarding              AC; WP
                                                  Ovbiagele, Jimoh                                                           LegalEase litigation prepared in anticipation of litigation

P00223      3/22/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email with attachment(s) seeking legal advice regarding LegalEase            AC; WP
                                                                                                                             litigation prepared in anticipation of litigation
P00224      3/23/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   George, Payton*                                  Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00225      3/25/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in     AC; WP
                                                                                                                             anticipation of litigation
P00226      3/25/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation



9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                           10 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 11 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                      Privilege Type
P00227      3/25/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email with attachment(s) seeking legal advice regarding LegalEase          AC; WP
                                                                                                                             litigation prepared in anticipation of litigation
P00228      3/26/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00229      3/26/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00230      3/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00231      3/27/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   George, Payton*                                  Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00232      3/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00233      3/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00234      3/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00235      3/28/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00236      3/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase               AC

P00237      3/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00238      3/28/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00239      3/28/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                  Ovbiagele, Jimoh                                                           in anticipation of litigation
P00240      4/1/2019    Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00241      4/1/2019    Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00242      4/1/2019    Lancaster, Peter*         Van Der Heijden, Tomas*   George, Payton*                                  Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00243      4/1/2019    Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00244      4/1/2019    Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding databases with tool           AC; WP
                                                                                                                             applications prepared in anticipation of litigation
P00245      4/1/2019    Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00246      4/6/2019    Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding data costs                    AC

P00247      4/8/2019    Lancaster, Peter*         Van Der Heijden, Tomas*   George, Payton*                                  Email providing legal advice regarding LegalEase litigation prepared in    AC; WP
                                                                                                                             anticipation of litigation
P00248      4/9/2019    Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding West Litigation prepared in   AC; WP
                                                  Ovbiagele, Jimoh                                                           anticipation of litigation
P00249      4/9/2019    Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00250      4/9/2019    Van Der Heijden, Tomas*   Lancaster, Peter*         George, Payton*                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation



9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                         11 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 12 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                         Privilege Type
P00251      4/9/2019    Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                  Ovbiagele, Jimoh                                                           prepared in anticipation of litigation
P00252      4/10/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00253      4/10/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00254      4/10/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00255      4/11/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00256      4/11/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00257      4/11/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00258      4/25/2019   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00259      4/25/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain with attachment(s) providing legal advice regarding legal         AC; WP
                                                                                                                             fees prepared in anticipation of litigation
P00260      4/25/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding fees and LegalEase litigation    AC; WP
                                                                                                                             prepared in anticipation of litigation
P00261      4/25/2019   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                                                                             West v. LegalEase prepared in anticipation of litigation

P00262      4/26/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00263      4/26/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                             Email chain providing legal advice regarding West v. LegalEase                AC
                                                  Ovbiagele, Jimoh
P00264      4/26/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00265      4/26/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00266      4/26/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase prepared in          AC; WP
                                                                                                                             anticipation of litigation
P00267      4/26/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00268      4/26/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                 Email chain seeking legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00269      4/26/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                 Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00270      4/29/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00271      4/29/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding West v. LegalEase prepared in      AC; WP
                                                                                                                             anticipation of litigation
P00272      4/29/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00273      4/29/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                            12 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 13 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                         Privilege Type
P00274      4/29/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email providing legal advice regarding West v. LegalEase prepared in          AC; WP
                                                                                                                             anticipation of litigation
P00275      4/29/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00276      4/29/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00277      4/29/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00278      4/29/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00279      4/30/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00280      4/30/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00281      4/30/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00282      5/13/2019   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain to facilitate the rendition of legal advice to client to be       AC; WP
                                                                                                                             sought from Lancaster, Peter* regarding LegalEase litigation prepared in
                                                                                                                             anticipation of litigation
P00283      5/13/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00284      5/13/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00285      5/15/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain providing legal advice regarding West v. LegalEase                AC

P00286      5/15/2019   Van Der Heijden, Tomas*   Shafik, Sean                                                               Email chain to facilitate the rendition of legal advice to client regarding   AC
                                                                                                                             West v. LegalEase
P00287      5/15/2019   Shafik, Sean              Van Der Heijden, Tomas*                                                    Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00288      6/15/2019   Van Der Heijden, Tomas*   Von Simson, Charles*                                                       Email chain with attachment(s) providing legal advice regarding               AC; WP
                                                                                                                             response to subpoena prepared in anticipation of litigation

P00289      6/17/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain with attachment(s) providing legal advice regarding West v.       AC; WP
                                                                                                                             LegalEase prepared in anticipation of litigation

P00290      6/20/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain reflecting legal advice regarding West v. LegalEase prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00291      6/20/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email seeking legal advice regarding West v. LegalEase prepared in            AC; WP
                                                                                                                             anticipation of litigation
P00292      6/20/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation             AC; WP
                                                                                                                             prepared in anticipation of litigation
P00293      6/20/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                          Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                                                                             in anticipation of litigation
P00294      6/24/2019   Von Simson, Charles*      Lancaster, Peter*         Van Der Heijden, Tomas*                          Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation
P00295      6/24/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Von Simson, Charles*                             Email chain providing legal advice regarding West v. LegalEase prepared       AC; WP
                                                                                                                             in anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                            13 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 14 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                      Privilege Type
P00296      6/24/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00297      6/24/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00298      6/24/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                             anticipation of litigation
P00299      6/24/2019   Van Der Heijden, Tomas*   Von Simson, Charles*      Lancaster, Peter*                                Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00300      6/24/2019   Lancaster, Peter*         Von Simson, Charles*      Van Der Heijden, Tomas*                          Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00301      6/24/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00302      6/24/2019   Von Simson, Charles*      Lancaster, Peter*         Van Der Heijden, Tomas*                          Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00303      6/25/2019   Van Der Heijden, Tomas*   Von Simson, Charles*      Lancaster, Peter*                                Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00304      6/25/2019   Von Simson, Charles*      Lancaster, Peter*         Van Der Heijden, Tomas*                          Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00305      6/25/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain with attachment(s) providing legal advice regarding            AC; WP
                                                                                                                             response to ROSS subpoena prepared in anticipation of litigation

P00306      6/25/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00307      6/26/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00308      6/26/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Von Simson, Charles*                             Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00309      6/26/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00310      6/26/2019   Van Der Heijden, Tomas*   Von Simson, Charles*      Lancaster, Peter*                                Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00311      6/26/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00312      6/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                                                                             anticipation of litigation
P00313      6/27/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Von Simson, Charles*                             Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                             in anticipation of litigation
P00314      6/27/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Von Simson, Charles*                             Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                                                                             prepared in anticipation of litigation
P00315      6/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00316      6/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                             in anticipation of litigation
P00317      6/27/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                    Email with attachment(s) providing legal advice regarding LegalEase        AC; WP
                                                                                                                             litigation prepared in anticipation of litigation
P00318      6/27/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Von Simson, Charles*                             Email reflecting legal advice regarding subpoena response prepared in      AC; WP
                                                                                                                             anticipation of litigation




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                         14 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 15 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                                Privilege Description                                                      Privilege Type
P00319      6/27/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Von Simson, Chales                                Email chain providing legal advice regarding West v. LegalEase             AC

P00320      7/11/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00321      7/11/2019   Von Simson, Charles*      Van Der Heijden, Tomas*   Arruda, Andrew                                    Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                                            Ovbiagele, Jimoh                                  prepared in anticipation of litigation
P00322      7/11/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00323      7/11/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                  Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00324      7/11/2019   Arruda, Andrew            Van Der Heijden, Tomas*   Ovbiagele, Jimoh                                  Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                              in anticipation of litigation
P00325      7/11/2019   Van Der Heijden, Tomas*   Arruda, Andrew            Ovbiagele, Jimoh                                  Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                            Von Simson, Charles*                              anticipation of litigation
P00326      7/11/2019   Van Der Heijden, Tomas*   Arruda, Andrew                                                              Email chain providing legal advice regarding LegalEase litigation          AC; WP
                                                  Ovbiagele, Jimoh                                                            prepared in anticipation of litigation
P00327      7/11/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Johnson, Kate*                                    Email chain seeking legal advice regarding West v. LegalEase prepared in   AC; WP
                                                                            Von Simson, Charles*                              anticipation of litigation
P00328      7/11/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Johnson, Kate*                                    Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00329      7/11/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Johnson, Kate*                                    Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00330      7/11/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Johnson, Kate*                                    Email providing legal advice regarding West v. LegalEase prepared in       AC; WP
                                                                                                                              anticipation of litigation
P00331      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Johnson, Kate*                                    Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                              in anticipation of litigation
P00332      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                           Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                                                                              in anticipation of litigation
P00333      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                     Email chain providing legal advice regarding West v. LegalEase prepared    AC; WP
                                                                                                                              in anticipation of litigation
P00334      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Anastasiadis, Stergios                            Email chain seeking legal advice regarding LegalEase litigation prepared   AC; WP
                                                                            Jarboe, Alexander                                 in anticipation of litigation
                                                                            Johnson, Kate*
                                                                            Von Simson, Charles*
P00335      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Johnson, Kate*                                    Email chain providing legal advice regarding   West v. LegalEase prepared AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation
P00336      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                           Email chain providing legal advice regarding   West v. LegalEase prepared AC; WP
                                                                                                                              in anticipation of litigation
P00337      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                     Email chain providing legal advice regarding   West v. LegalEase prepared AC; WP
                                                                                                                              in anticipation of litigation
P00338      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Johnson, Kate*                                    Email chain providing legal advice regarding   LegalEase litigation        AC; WP
                                                                                                                              prepared in anticipation of litigation
P00339      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*                                                           Email chain providing legal advice regarding   West v. LegalEase prepared AC; WP
                                                                                                                              in anticipation of litigation
P00340      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*                                                     Email chain providing legal advice regarding   LegalEase litigation        AC; WP
                                                                                                                              prepared in anticipation of litigation
P00341      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Johnson, Kate*                                    Email chain providing legal advice regarding   West v. LegalEase prepared AC; WP
                                                                            Von Simson, Charles*                              in anticipation of litigation



9/10/2019                                                                             ROSS Intelligence, Inc. Privilege Log                                                                                         15 of 16
                                                         CASE 0:18-cv-01445-DSD-ECW Doc. 65-5 Filed 09/24/19 Page 16 of 16

                                                                              West Publishing Corp. v. LegalEase Solutions, LLC


Priv No.    Date        From                      To                        CC                                               Privilege Description                                                         Privilege Type
P00342      7/15/2019   Van Der Heijden, Tomas*   Lancaster, Peter*         Johnson, Kate*                                   Email chain seeking legal advice regarding LegalEase litigation prepared      AC; WP
                                                                            Von Simson, Charles*                             in anticipation of litigation
P00343      7/15/2019   Lancaster, Peter*         Van Der Heijden, Tomas*   Johnson, Kate*                                   Email providing legal advice regarding production to West prepared in         AC; WP
                                                                                                                             anticipation of litigation
P00344      7/17/2019   Anastasiadis, Stergios    Johnson, Kate*            Jarboe, Alexander                                Email chain reflecting information gathered or prepared at the direction      AC; WP
                                                                            Lancaster, Peter*                                of counsel regarding West v. LegalEase prepared in anticipation of
                                                                                                                             litigation
P00345      7/17/2019   Johnson, Kate*            Anastasiadis, Stergios    Jarboe, Alexander                                Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                            Lancaster, Peter*                                LegalEase litigation prepared in anticipation of litigation

P00346      7/17/2019   Johnson, Kate*            Anastasiadis, Stergios    Jarboe, Alexander                                Email chain with attachment(s) reflecting information gathered or             AC; WP
                                                                            Lancaster, Peter*                                prepared at the direction of counsel regarding Subpoena Response
                                                                                                                             prepared in anticipation of litigation
P00347      7/17/2019   Anastasiadis, Stergios    Johnson, Kate*            Jarboe, Alexander                                Email chain to facilitate the rendition of legal advice to client regarding   AC; WP
                                                                            Lancaster, Peter*                                LegalEase litigation prepared in anticipation of litigation

P00348      7/17/2019   Dall'Oglio, Pargles       Van Der Heijden, Tomas*                                                    Email seeking legal advice regarding LegalEase                                AC




9/10/2019                                                                            ROSS Intelligence, Inc. Privilege Log                                                                                            16 of 16
